DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed on 11/18/2021 in which claims 1, 9, and 12 were amended and claim 8 canceled. No additional claims were added, therefore claims 1-7 and 9-15 are pending for examination below. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Klima (32,422) on 12/01/2021.
The claim set filed on 11/18/2021 has been amended as follows: 
Claim 1 (currently amended) 	A rechargeable battery jump starting device having a back-charge diode system, the device comprising: 
a first 12V battery; 
a second 12V battery; 
an electrical control switch electrically connected to the first 12V battery and the second 12V battery, the electrical control switch having a parallel switch position for connecting the first 12V battery 
a back-charge diode bridge connected to the first 12V battery and the second 12V battery, wherein the back-charge diode bridge is a back-charge diode module, the back-charge diode module configured for protecting against a back-charge to the first 12V battery and/or the second 12V battery after a vehicle battery has been jump charged, 
wherein the back-charge diode module comprises a first channel of diodes accommodating current flow through the first 12V battery, and a second channel of diodes accommodating current flow through the second 12V battery;
wherein the back-charge diode module comprising an upper frame member, lower frame member, and a center frame member located between the upper frame member and lower frame member and spaced apart from each other, the first channel of diodes are connected between the upper frame member and center frame member, the second channel of diodes are connected between the lower frame member and the center frame member.
Claim 2 (canceled). 
Claim 3 (canceled). 
In claim 6, line 1, replace “according to claim 3” with –according to claim 1--. 


Allowable Subject Matter
Claims 1-7 and 9-15 are allowed.
Claim 1 incorporates the previously allowed matter of claim 8 and is therefore allowed for the reasons outlined in the previous action. 
Claims 2-7 and 9-15 depend from claim 1 and are allowed for the same reasons. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859